United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3666
                                    ___________

Sandy Grodzin,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of South Dakota.
Michael J. Astrue,                    *
Commissioner of Social Security,      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: April 21, 2010
                                 Filed: April 28, 2010
                                  ___________

Before BYE, COLLOTON, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Sandy Grodzin appeals the district court’s1 order affirming the denial of
widow’s insurance benefits. We grant Grodzin leave to appeal in forma pauperis.
Having carefully reviewed the record, see Wildman v Astrue, 596 F.3d 959, 963-64
(8th Cir. 2010) (standard of review), we agree with the district court that the decision



      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota, adopting the report and recommendations of the Honorable
John E. Simko, United States Magistrate Judge for the District of South Dakota.
at issue here is supported by substantial evidence on the record as a whole.
Accordingly, we affirm. See 8th Cir. R. 47B.
                         _________________________




                                    -2-